 

Exhibit 10.1










OPTION TO ENTER INTO A JOINT VENTURE







THIS OPTION is granted and effective as of March 25, 2014 (the "DATE OF GRANT"),
by CANNASAFE ANALITICS, LLC (“CSA” or the “OPTIONOR”), a California Limited
Liability Company and GREENPLEX SERVICES, INC. (“GSI” OR “OPTIONEE”), a Nevada
Corporation. This OPTION TO ENTER INTO A JOINT VENTURE (the "AGREEMENT") is
executed, effective as of the DATE OF GRANT, by and between the OPTIONOR and the
OPTIONEE.




RECITALS




A.

The OPTIONOR is desirous to grant an option to Greenplex Services, Inc. to enter
into a Joint Venture arrangement by the utilization of a Washington Limited
Liability Company to be referred to as the (“CANNASAFE-GREENPLEX LLC”) (defined
below) to the OPTIONEE (the “OPTION”) for good and valuable consideration and
the OPTIONEE is willing to accept this OPTION pursuant to the terms and
conditions defined below.




B.

The proposed purpose of the Joint Venture arrangement will be initially to fund
and operate a new cannabis testing facility in the state of Washington and to
expand to other states in the future.




NOW, THEREFORE, the parties covenant and agree as follows:




1.




The Option




The OPTIONOR hereby grants to the OPTIONEE the OPTION to enter into a formal
joint venture arrangement related to the formation of CANNASAFE-GREENPLEX LLC,
pursuant to the establishment of the CANNASAFTER-GREENPLEX LLC, a Washington
Limited Liability Company to be organized concurrent with the exercise of this
Option.  The execution of this OPTION will be concurrent with the Opitionee
providing the Optionor $50,000 as a good faith payment, it being understood that
in the event Greenplex is not able to exercise this option, the $50,000 will be
deemed to be liquidated damages in favor of the Optionor.  In the event the
OPTION is exercised the $50,000 advance paid to the OPTIONOR shall be deem to be
part of the contributed capital by the OPTIONEE.  This Option may only be
exercised by the OPTIONEE in consideration for the payment of $50,000 of
contributed capital to the CannaSafe-Greenplex LLC.




The OPTION shall be exercisable by the OPTIONEE for a period of Sixty (60) Days
from the date of execution of this AGREEMENT.  If, however, the OPTIONEE
successfully raises and closes on at least $2,000,000 in equity capital prior to
the end of such Sixty (60) day period, the OPTIONEE shall be obligated to
exercise the OPTION no later than five (5) business days following such closing
if the OPTIONOR has delivered to the OPTIONEE a certificate to the effect that
there has been no material adverse effect or change with respect to the
OPTIONOR’S ability to enter into an Joint Venture agreement and the formation of
a new Washington LLC and its business in general since the date of this
AGREEMENT.  The OPTION shall be subject to all of the terms and conditions
contained herein.  





--------------------------------------------------------------------------------




2.




Terms of the Option




The OPTION shall be subject to the following terms and conditions:




2.1

The initial total contribution to the CANNASAFE-GREENPLEX LLC by the Optionee
will not be less than $1500,000.







a.

Upon exercise of this OPTION by the OPTIONEE, OPTIONEE shall deliver, a total of
$50,000 in the form of a cashier’s check or certified funds wired to the bank
account of CANNASAFTE-GREENPLEX LLC in the amount equal to the funds utilized to
implement the proposed Joint Venture arrangement and budget agreed upon between
CannaSafe Analytics LLC and Greenplex Services, Inc.




b.

Upon receipt of the funds into the bank account of CANNASAFE-GREENPLEX LLC,
CannaSafe Analytics, Inc. agrees to transfer the tangible and intangible
operating assets and know how defined in Exhibit A attached hereto and necessary
to launch the proposed new business.    




2.3

The OPTION may, subject to any limitations set forth in this Agreement, be
exercised at any time during Sixty (60) day term of this Agreement, subject to
the terms, conditions and events specified in Section 2.1 (a) above.




2.4

The OPTION must be exercised, if at all, on an all of none basis

   

3.




Limitations on Exercisability of the Option




The exercise of the OPTION hereby granted, shall be subject to all of the terms
and conditions of this AGREEMENT, including, without limitation, the provisions
relating to termination of the OPTION.




4.




Exercise of the Option




The OPTION shall be exercised by: (a) delivering to the OPTIONOR a written
notice of exercise in the form of letter attached hereto as Exhibit "A", and an
executed copy of the a JOINT VENTURE AGREEMENT or  an OPPERATING AGREEMENT for
the CANNASAFE-GREENPLEX LLC.  If required by the OPTIONOR at OPTIONEE'S expense,
the OPTIONEE will provide a legal opinion letter, satisfactory in form and
substance to the OPTIONOR, to the effect that the exercise of the OPTION by the
OPTIONEE is legally correct and binding.  




Within Five (5) business days after the OPTION is exercised, a certificate of
ownership will be filed with the State of Washington.  











--------------------------------------------------------------------------------




5.




Transferability of the Option




The OPTION shall NOT be transferable or exercisable by any person other than the
OPTIONEE, without prior written approval of the OPTIONOR.  




6.




Warranties and Representations




By executing this Agreement, the OPTIONEE accepts the OPTION and represents and
warrants to the OPTIONOR and covenants and agrees with the OPTIONOR as follows:




6.1

The OPTIONEE agrees to abide by all of the terms and conditions of this
AGREEMENT and all subsequent agreements.  




7.




Indemnification




Each of the parties, the OPTIONOR and the OPTIONEE agrees to indemnify the other
party and hold the other party harmless from and against any loss, claim or
liability, including attorney's fees or other legal expenses incurred in the
defense thereof, incurred by the such other party, as a result of any breach by
a party of, or any inaccuracy in, any representation, warranty, covenant or
other provision contained in this AGREEMENT.




8.




Access to Information




The OPTIONEE agrees to make available to the OPTIONOR upon written request, such
information regarding GREENPLEX SERVICES, INC. that has in the past or is from
time to time hereafter made generally available to its shareholders.  




9.




Rights as Shareholder or a Member




The OPTIONOR shall have no rights as a shareholder of GREENPLEX SERVICES, INC.
on account of this AGREEMENT nor on account of the OPTIONEE’s currently holding
the OPTION to enter into a Joint Venture by the formation of CANNASAFE-GREENPLEX
LLC. Likewise, the OPTIONEE shall have no rights as a member in the CANNASAFE
ANALYTICS LLC.




10.




Further Assurances














--------------------------------------------------------------------------------

The OPTIONEE and the OPTIONOR agrees from time to time to execute such
additional documents as the parties to this AGREEMENT may reasonably require in
order to effectuate the purposes of the this Agreement.




11.




Binding Effect




This Agreement shall be binding upon the OPTIONEE and its heirs, successors and
assigns.




13.




Entire Agreement; Modifications




This AGREEMENT constitutes the entire agreement and understanding between the
OPTIONOR and the OPTIONEE, regarding the subject matter hereof.  No waivers,
alterations or modifications of the OPTION or this Agreement shall be valid
unless in writing and duly executed by the party against whom enforcement of
such waiver, alteration or modification is sought.  The failure of any party to
enforce any of its rights against the other party for breach of any of the terms
of the OPTION or this Agreement shall not be construed a waiver of such rights
as to any continued or subsequent breach.




14.




Governing Law




The laws of the State of California shall govern the OPTION and this Agreement.




IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.













"OPTIONOR"



"OPTIONEE"










By:___________________

By:________________________

CANNASAFE ANALYTICS LLC

GREENPLEX SERVICES, INC.

Name: Matt Haskins:

Name: Kyle W. Carlson, President

















--------------------------------------------------------------------------------




SCHEDULE A




ASSETS AND TECHOLOGY TO BE CONRIBUTED TO

THE CANNASAFE-GREENPLEX LLC BY CANNASAFE ANALYTICS, LLC











--------------------------------------------------------------------------------




EXHIBIT B

 

NOTICE OF INTENT TO EXERCISE OPTION

________________________




To:

CANNASAFE ANALYTICS LLC




Reference is made to the Option to Enter in to a Joint Venture Agreement (the
“AGREEMENT”). Unless otherwise indicated, capitalized terms used herein shall
have the meanings ascribed to them in the AGREEMENT.




Please be advised that the undersigned hereby exercises the OPTION.




We hereby elect to engage in any and all steps required, to form and operate the
CANNASAFE- GREENPLEX LLC,  as a Washington Limited Liability Company.  The
consideration for formation of the CANNASAFE-GREENPLEX LLC will be the initial
contribution of $_____________  cash as contributed capital by Greenplex
Services, Inc, to the newly formed LLC and concurrently CannaSafe will
contribute the tangible and intangible asset required to opera the proposed new
cannabis testing business. A wire transfer in the amount to be determined at the
closing will be initiated within Five (5) business days of the date hereof, and
the undersigned will deliver a certificate representing A Certificate of
Membership interest in the CANNASAFE-GREENPLEX LLC to Greenplex Services, Inc.  

  




Date: ______________  ______, 2014.













OPTIONEE:    GREENPLEX SERVICES, INC.










Name:___________________________

_____________, President









